DETAILED ACTION
This Office Action is in response to the amendment filed on 02/01/2022.
Claims 1-5, 7-12, 14-19 are pending in the case.  Claims 1, 8, and 15 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-12, 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Kim et al. (US 2017/0199853 A1) discloses a device and a method where the device generates and provides a web page in response to a search request or a page generating request of a user. When popup content is provided through a new window together with a web page, the apparatus may control the popup content to be displayed on a part of the web page instead of blocking the content of the web page or displaying the popup content through the new page. Also, the apparatus may analyze the type and the number of pieces of content included in the popup content, and when it is difficult to display the popup content on a part of the web page, may generate compressed content by contracting details of the popup content and display the compressed content on a part of the web page. For example, the apparatus may select all or some of at least one piece of the content included in the popup content based on the result of analyzing the popup content, and generate the compressed content by simplifying the selected content. Here, simplifying of the selected content may include changing the shape or the size of the selected content or removing some of the selected content. Accordingly, the apparatus according to an embodiment may simultaneously display the web page and the popup content while all or some of the web page is not covered by the popup content set to be provided together with the web page; When the popup content satisfies a certain condition, the apparatus may not generate the compressed content including all or some of the popup content, and may control the popup content to be displayed through a separate window according to a program code and/or a command generating the popup content. For example, the apparatus may receive a code of a web page corresponding to a request of the user from a server (not shown) and analyze the code to determine whether popup content is provided by the web page and whether the popup content includes a user interface, such as an input field. Accordingly, the apparatus may prevent subsequent operations and jobs of the web page from being restricted as the popup content is changed to and displayed as compressed content. Cheng et al. (US 2006/0005148 A1) discloses a system and method for content-based filtering of popup and other automated display objects, in which a newly initiated popup is trapped before it is presented. The popup object may then be automatically analyzed for suppression or display based on its content. In embodiments, the popup may be kept in a hidden or non-displayed state while it is subjected to heuristics, filtering and other processing which detects and examines the actual content of the popup to predict the object's desirability for display. The decisioning logic may assess a variety of variables, such as popup source, the presence or absence of images, keywords and other factors to generate a rating on the popup object. The rating may reflect a measure of confidence that the subject popup may represent a desired piece of information, such as a query box on a banking form activated by a user. When the rating surpasses a threshold for desirable content, according to embodiments of the invention the decisioning logic may present the popup for display. When the rating does not reach the threshold, the popup may be suspended or terminated. The decisioning logic which analyzes the content-based and other factors may in embodiments be or include a self-learning network such as a support vector machine or a neural network, or other logic. In embodiments the user may selectively choose or input thresholds or criteria upon which the content-based decisioning may be made.  Jammalamadaka (US 2012/0066243 A1) discloses the settings used by the recommendation module 308 in determining recommendations may be a default. Alternatively or in addition, the user may adjust or set preferences for determining recommendations. For example, the user may indicate a maximum number of times a particular product should be recommended to the user, that recommendations be product based (and not category based), and how recommendations are to be presented on an interface (e.g., peripheral on a web page, on a pop-up screen, image only, text only). 
However, Kim et al., Cheng et al. and Jammalamadaka fail to clearly teach or fairly suggest the combination of following limitations: 
acquiring pop-up window configuration information that comprises a pop-up window restriction condition, the pop-up window restriction condition comprising a maximum number of times of popping up for each pop-up window array within a preset time period; 
acquiring a pop-up window set that comprises at least one pop-up window array, where each of the at least one pop-up window array comprises corresponding pop-up window information and a pop-up window page, and the pop-up window information comprises a number of times of popping up for the pop-up window array in the preset time period; 
acquiring a target page and traversing the pop-up window set, wherein the target page is a page on which pop-up window control is performed, and the pop-up window page corresponding to the pop-up window array in the pop-up window set corresponds to the target page; and 
determining, in response to the number of times of popping up for the pop-up window array within the preset time period is greater than or equal to the maximum number of times of popping up, that the pop-up window information corresponding to the pop-up window array does not meet the pop-up window restriction condition, and controlling the pop-up window not to be displayed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179